 In the Matter of THE MODECRAFT CO., INC.andUNITED FURNI FUREWORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. C-1675.-Decided October 3, 1940Jurisdiction:beauty parlor equipment manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Jerome I. Maeht,for the Board.Fields,Katz and Fiedelbaum,byMr. Julius Fiedelbaum,of NewYork City, for the respondent.Mr. Zoel Buriclcson,of New York City, for the United.Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Furniture Workers of America,affiliated with the C. I. 0., herein called the United, the NationalLabor Relations Board, herein called the Board, by the Regional Di-rector for the Fourth Region (Philadelphia, Pennsylvania), issuedits complaint dated September 6, 1940, against The Modecraft Co.,Inc.,Muncy, Pennsylvania, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint, accom-panied by notice of hearing, was duly served upon the respondent,upon the United, and upon Independent Association of ModecraftEmployees, also known as and herein called the Committee, a labororganization alleged in the complaint to be dominated by therespondent.With respect to the unfair labor practices, the complaint allegedin substance: (1) that the respondent in or about July 1937 causedto be organized and interfered wtih the formation of the labor or-ganization herein called the Committee, in that the respondent,27 N. L. R. B., No. 118.634I THE MODEC'RAFT C'O.1 1NC.635throughits officers,representatives,supervisory employees,and agents,(a) since in or about July 1937,initiated the idea of forming the Com-mittee at,its plant;(b) cautioned,advised, and urged its employeesnot to join the United;(c) during the month of July 1937 circulatedat its plant among its employees,during workinghours and on com-pany time and at respondent's expense,an agreement which provided,inter alia,that"all employees represent and agree that they shallnot, under any circumstances become members of any other labororganization or union during the term of this agreement;"and thatin the event that any employee becomes a member'of any other labororganization,the respondent shall have the right to dispense withhis services forthwith;(d) entered into the aforesaid agreement datedJuly 12, 1937,'with its individual employees and the Committee; (e)on or about December 29, 1938, entered into a further agreement withthe Committee which provided,inter a7ia,that "all employees repre-sent and agree that they shall not under any circumstances becomemembers of any other labor union or organization during the term ofthis agreement,"that in the event that any employee becomes a mem-ber of any other labor organization the respondent shall have the rightto dispense with his services forthwith;(f) on or about December 30,1939, entered into an agreement with the Committee which provided,inter alia,for a "closed shop" and that"all employees represent andagree that they shall not under any circumstances become mem-bers of any other labor union or organization during the term of thisagreement,"and that in the event that any employee becomes a mem-ber of any other labor organization the respondent shall have the rightto dispense with his services forthwith; (g) in various and sundryother ways well known to the respondent dominated and interferedwith the formation of the Committee; and (2) by the foregoing actsand other acts the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section7 of the Act.Pursuant to notice,a hearing was held in Philadelphia,Pennsyl-vania, on September 19, 1940, before Henry J. Kent, the Trial Ex-aminer duly designated by the Board.The Board was representedby counsel and participated in the hearing.The respondent, theUnited, and the Committee did not enter an appearance.At the out-set of the hearing the Trial Examiner received in evidence a stipula-'tion, dated September 17, 1940, in settlement of issues in the case,subject to the approval of the Board,entered into by the respondent]the United,and counsel for the Board.Thereupon the Trial Exam-iner adjourned the hearingsine diepending consideration of the stipu-lation bythe Board. 636DECISIONS OP--NATIONAL LABOR -RELATIONS BOARDThe stipulation,provides as follows :STIPULATIONIt is hereby stipulated by and between The Modecraft Co:, Inc:,respondent, hereinafter referred to as the respondent; UnitedFurniture Workers of America, affiliated with the C. I. 0., a party,hereinafter referred to as the Union; and Jerome I. Macht, attor-ney for the National Labor Relations Board, that:I.Upon a charge duly filed by the Union, the National LaborRelations Board, by the Regional Director for the Fourth Region,acting pursuant to authority granted in Section 10 (b) of theNational Labor Relations Act (49 Stat. 449) and its Rules andRegulations, Series 2, as amended, Article IV, Section 1, issued itscomplaint on the 6th day of September, 1940, against The Mode-craft Co.; Inc., respondent herein.II.Respondent is and has been since in or about March 1933a corporation organized and existing by virtue of the laws of theState of New York, having its principal offices in the City ofNew York, State of New York, and a plant in the Town of Muncy,State of Pennsylvania, and is now and has continuously beenengaged at its plant in the Town of Muncy, State of Pennsylvania,hereinafter referred to as the Muncy plant, in the manufacture,sale and distribution of furniture and fixtures for the beautyparlor industry.III.Respondent, in the course and conduct of its business at itsMuncy plant uses, among other things, the following principalraw materials: lumber, upholstery -items, and hardware; and ac-quires 80-percent of these materials in States of the United Statesother than the State of Pennsylvania, and in the course and con-duct of its business causes and has continuously caused approxi-mately 80 percent of its raw materials to be transported in inter-state commerce from and through States of the United Statesother than the State of Pennsylvania, to its Muncy plant, in theState of Pennsylvania, and there these raw materials are manu-factured by the respondent into the products enumerated inparagraph II, above.IV. Respondent manufactures the products set forth above inparagraph II at the Muncy plant, and causes and has continuouslycaused approximately 75 percent of these products produced by itto be sold and transported in interstate commerce from its Muncyplant to, into and through States of the United States other thanthe State of Pennsylvania.The total amount of products manu-factured, sold and distributed by the respondent at its Muncyplant for=the fiscal year 1939 -was, approximately.$.180,000.00. THE MODIECRAFT CO., iNC.637V. Respondent is engaged 'in interstate commerce within themeaning of the National Labor Relations Act, and the decisionsof the United States Supreme Court thereunder.VI. Respondent, in the course and conduct of its business atit'sMuncy plant, as above set forth, employs approximately 60employees.The payroll for the last fiscal year amounted toapproximately $59,000.00.VII. This Stipulation, together with the Charge, Complaint,Notice of Hearing, and Rules and Regulations, Series 2, asamended, of .the National Labor Relations Board, shall consti-tute the entire record herein and may be admitted in evidence byfiling them with the Trial Examiner of the National Labor Rela-tionsBoard designated by said board to conduct a hearing.herein.VIII. All the parties hereto waive their right to. a hearing,and to the making of findings of fact and conclusions of law bythe National Labor Relations Board, pursuant to the provisionsof the National Labor Relations Act, and to any other or further.procedure before said Board, thereby dispensing with' the neces-sity for the hearing provided for in the said Complaint andNotice of Hearing.IX. Upon the record herein and upon this Stipulation, ifapproved by the National Labor'Relations Board,°an order maybe entered by the Board providing as follows : °Respondent, The Modecraft Co., Inc., its officers, agents, successors and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization.to form, join; or assist labor organizations, to bargain collectivelyin concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act;(b)Discouraging membership in United Furniture Workersof America, affiliated with the C. I. 0., or any other labor or-ganization of its employees, or encouraging membership in thelabor organization known as the Independent Association ofModecraft Employees, also known as the Committee, or any otherlabor organization of its employees; by discriminating againstemployees in regard to hire or tenure of employment or anycondition of employment or in 'any other manner;(c) In any manner' dominating or interfering-with 'th'e,admin-istration of the Independent Association of Modecraft Employees, 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso known as the Committee,and with the formation or -admin-istration of any other labor organization of its employees, orfrom contributing other aid or support to said organization;from recognizing or dealing in any manner with the IndependentAssociation of Modecraft Employees,also known as the Com-mittee, or any successor thereto, or any group that purports torepresent said organization;or from.forming or maintainingany groups or designating any individuals to act as the repre-sentatives of the employees for the purposes of collective bar-gaining respecting any of the terms or conditions of employment;(d)Giving effect to its contracts with the Independent Asso-ciation of Modecraft Employees,also known as the Committee;2.Take the following 'affirmative action :(a)Withdrawall recognition from the Independent Associa-tion of Modecraft Employees,also known as the Committee, asthe representative of its employees,or any of them,for the pur-pose of dealing with respondent concerning grievances,labor dis-putes, wages, rates of pay,hours of employment,or other con-ditions of employment;and so disestablish said IndependentAssociation of Modecraft Employees,also known as the Com-mittee, as the representative of its employees;(b) Inform each and every one of its employees that the con-tract entered into on or about December 30,1939, and all otheragreements with the Independent Association of Modecraft-Em-ployees, also known as the Committee,are null and void, andthat the respondent will discontinue said agreements and willdesist in any manner from giving effect to said agreements;(c)Inform in writing the officers of the Independent Asso-ciation of Modecraft Employees,also known as the Committee,that respondent will not in any manner deal with or recognizethe Independent Association of Modecraft Employees,also knownas the Committee;(d)Post immediately in conspicuous places at its Muncy'plantand maintain for a period of at least sixty(60) consecutive daysfrom the date of posting,notice to its employees stating: (1)that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraph 1 (a), (b), (c) and(d) -of this order;and (2)that the respondent will take theaffirmative action set forth in paragraph 2 (a), (b) and (c)of this order;(e)Notify the Regional Director for the Fourth Region withinten (10)days from the date of this order what steps the respond-ent will take to comply with this order. THE MODECRAFT CO., INC.639X. Respondent, The Modecraft Co., Inc., hereby consents to theentry by the appropriate United States Circuit Court of Appeals,upon, application by the National Labor Relations Board, of aconsent decree enforcing the order of the Board in the form here-inabove set forth, and waives its right to contest the entry of suchdecree, expressly waiving its right to receive notice of the filing bythe National Labor Relations Board of an application for theentry of such a decree.XI. It is stipulated and agreed. that the notice, as provided inparagraph IX, 2 (d) shall be posted by respondent immediatelyupon approval of this stipulation by the Board.XII. It is stipulated and agreed that the respondent will complywith the provisions set forth above in paragraphs IX, 1 and 2, im-mediately upon approval of this stipulation by the Board.XIII. It is further stipulated and agreed that this stipulationis subject to the approval of the National Labor Relations Board.XIV. This stipulation contains the entire agreement of theparties, and there is no verbal agreement of any kind which varies,alters, or adds to this'stipulation.On September 24, 1940, the Board issued its order approving theabove stipulation and making -it a part of the record in the case, anddirecting that the proceeding be transferred to and continued beforethe Board for the purpose of entry of a decision and order by theBoard, pursuant to the provisions of the stipulation.Upon the above stipulation and upon the entire record in the case,the Board makes the following:'FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe-Modecraft Co., Inc., is-a New York corporation with its prin-cipal "office in New York City, and a plant in Muncy, Pennsylvania,hereinafter called the Muncy plant, where it is engaged in the manu-facture, sale, and distribution of furniture and fixtures for the beautyparlor industry.The respondent causes approximately 75 percentof such products to be transported from the Muncy plant to, into,and through States of the United States other than the State of Penn-sylvania.In the course of manufacturing its products at the Muncyplant, the respondent uses raw materials consisting'principally of lum-ber, upholstery items, and hardware.Approximately 80 percent ofsuch raw materials are acquired in States of the United States otherthan the State of Pennsylvania, and transported from and throughsuch States to the Muncy plant.The respondent's gross sales of prod-I 640DECISIONSOF NATIONALLABOR RELATIONS BOARDucts for the fiscal year 1939 amounted to approximately$180,000.The,respondent employs about_60 persons at the Muncy plant;its total payroll for the fiscal year 1939 amounted to approximately$59,000.Therespondent admits that it is engaged in commerce within the meaningof the Act.We find that the above-described operations of the respondent, TheModecraft Co., Inc., constitute a continuous flow of trade,traffic, andcommerce among the several States ofthe UnitedStates.II.THE ORGANIZATIONSINVOLVEDUnited Furniture Workers of America,affiliated with Congress ofIndustrial Organizations,and Independent Association of ModecraftEmployees,also known as the Committee, are labor organizationswithin the meaning of Section 2 (5) of the Act.ORDERUpon the basis of the above findings of fact, stipulation, and uponthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, The Modecraft Co., Inc., itsofficers,agents, successors and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection,as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in United Furniture Workers ofAmerica, affiliated with the C. I. 0., or any other labor organizationof its employees,or encouraging membership in the labor organizationknown as the Independent Association of Modecraft Employees, alsoknown as the Committee,or any other labor organization of its em-ployees, by discriminating against employees in regard to hire ortenure of employment or any condition of employment or in any othermanner;(c) In any manner dominating or interfering with the adminis-tration of the Independent Association of Modecraft employees, alsoknown as the Committee,and with the formation or administrationof any other labor organization of its employees, or from contributingother aid or support to said organization;-from recognizing or dealingin any manner with the Independent Association of Modecraft Em- THE MODECRAFT CO., INC.641ployees, also known as the Committee, or any successor thereto, or anygroup that purports to represent said organization; or from formingor maintaining any groups or designating any individuals to act as therepresentatives of the employees for the purposes of collective bargain-ing respecting any of the terms or conditions of employment;(d)Giving effect to its contracts with the Independent Associationof Modecraft Employees, also known as the Committee.2.Take the following affirmative action to effectuate the policies ofthe Act :(a)Withdraw all recognition from. the Independents Association ofModecraft Employees, also known as the Committee, as the represen-tative of its employees, or any of them, for the purpose of dealingwith respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment, andso disestablish said Independent Association of Modecraft Employees,also known as the Committee, as the representative of its employees;(b) Inform each and every one of its employees that the contractentered into on or about -December 30, 1939, and all other agreementswith the Independent Association of Modecraft Employees, also knownas the Committee, are null and void, and that the respondent will dis-continue said agreements and will desist in any .manner from givingeffect to said agreements;(c) Inform in writing the officers of the Independent Associationof Modecraft Employees, also known as the Committee, that respond-ent will not in any manner deal with or recognize the IndependentAssociation of Modecraft Employees, also known as the Committee;(d)Post immediately in conspicuous places at its Muncy plantand maintain for a period of at least sixty (60) consecutive days fromthe dateof posting, notice to its employees stating: (1) that the re-spondent will not engage in' the conduct from which it is ordered- tocease and desist in paragraphs 1 (a), (b), (c), and (d) of this Order;and (2) that the respondent will take the affirmative action set forthin paragraphs 2 (a), (b), and (c) of this Order;(e)Notify the regional Director for the Fourth Region withinten (10) days from the date of this Order what steps the respondentwill take to comply with this Order.323428-42-vol 27-42